Citation Nr: 1100759	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-39 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the bilateral knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to June 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned at a hearing in 
August 2009.  A transcript of the hearing is of record. 

The case was remanded by the Board in October 2009 to obtain 
additional treatment records and to afford the Veteran a VA 
examination.  A review of the record indicates that the Board's 
directives have been completed.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), 
additional evidence has been received, without a waiver, in the 
form of a statement from the Veteran.  Normally, absent a waiver 
from the Veteran, a remand is necessary when evidence is received 
by the Board that has not been considered by the RO.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Here, however, the statement is merely cumulative or 
duplicative of information already in the claims file and 
therefore, considered by the RO.  Consequently, a remand is not 
necessary.


FINDING OF FACT

The Veteran does not have degenerative joint disease of the 
bilateral knees that is casually or etiologically related to his 
military service.




CONCLUSION OF LAW

The Veteran does not have degenerative joint disease of the 
bilateral knees that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January 2005, 
before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) and 
supplemental statements of the case (SSOC) reporting the results 
of its reviews of the issue on appeal and the text of the 
relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained in 
June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the June 2010 VA opinion obtained in this case 
was sufficient, as it was predicated on a full reading of the VA 
medical records in the Veteran's claims file.  It considers all 
of the pertinent evidence of record, the statements of the 
appellant, and provides an explanation for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claim

The Veteran contends that he has degenerative joint disease of 
the bilateral knees as the result of jumping into and out of 
trucks for 20 years.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic 
diseases, including arthritis, may be presumptively service 
connected if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  

The Veteran's STRs show contusions of both knees in May 1982.  In 
September 1984, the Veteran was diagnosed with pes anserinus 
bursitis of the left knee.  The Veteran's discharge examination 
in April 1987 revealed clinically normal lower extremities; no 
bilateral knee disorders were diagnosed.  In the Veteran's 
accompanying report of medical history, he answered no having a 
"trick" or locked knee.  The Board observes that the Veteran's 
STRs contain many references to joint injuries involving the 
right shoulder, both elbows, and the right hip; but, except for 
the entries noted above, are silent for knee complaints.  

The Veteran filed his first service connection claim in 1987; no 
claim for either knee was made at that time.  A December 1987 VA 
examination in connection with that claim revealed no complaints 
related to either knee, although the Veteran had several other 
orthopedic complaints.  An examination in connection with another 
claim in November 1990 reveals that the Veteran was diagnosed 
with chondropathia patellae of the left knee; no opinion as the 
etiology was provided, nor do subsequent treatment records show 
that diagnosis.  The earliest diagnosis of degenerative joint 
disease shown in the treatment records is in 2001, although a 
record dated in May 2001 indicates that the Veteran had 
longstanding right knee complaints.  

A letter from C.P., M.D. dated in August 2009 indicates that 
after a review of the Veteran's current medical reports and 
treatment records, it was his opinion that the Veteran's 
degenerative joint disease in his bilateral knees, which was 
chronic, was as likely a cause of his military service as not.  

The Veteran testified at his hearing that his knees have bothered 
him since service.  He further testified that he did not seek 
treatment until around early 2000 because he just tried to bear 
the pain.

The Veteran was afforded a VA examination in June 2010.  The 
examiner noted the Veteran's pertinent STRs with regards to his 
knees.  The Veteran reported that after retiring from service, he 
joined a rodeo show in Germany and worked at that show for seven 
years.  Following that, he was a long-distance driver for seven 
years, and then a school bus driver, which was his current 
occupation.  The examiner noted that he reported to the Veteran 
that his STRs showed only the two episodes of knee problems noted 
above.  The Veteran reported that he was in motor transportation 
and that required him to jump up and down from trucks several 
times a day.  He did not remember any specific injuries to the 
knees other than the two episodes mentioned.  The Veteran 
reported that he had trouble with his knees after service, but 
did not seek medical attention until 2000.  Following an 
exhaustive examination, the Veteran was diagnosed with 
degenerative joint disease of both knees.  

The examiner opined that it was less likely as not that his 
bilateral knee degenerative joint disease was related to his 
military service.  The examiner noted that the Veteran had two 
problems with his knees in service, but both of them resolved; 
and, on his separation examination, although other orthopedic 
problems were identified, no mention was made of the knees.  The 
examiner observed that the Veteran had at least a decade of 
normal function in the knees that allowed him to do stressful 
occupations including long-distance bus driving for a number of 
years and then came down with what is typical degenerative joint 
disease in a person who was as obese as the Veteran.  The 
examiner further observed that there was no evidence of any 
specific injuries that would lead to degenerative joint disease 
during the Veteran's military career, except his statement that 
he jumped up and down from trucks several times a day.

Here, based on a review of the evidence, the Board finds that 
service connection for degenerative joint disease of the 
bilateral knees is not warranted.  Although the Veteran did have 
two knee problems in service and has a current disability, the 
evidence of record does not support a finding of a nexus between 
his service and his current disability.  In this regard, the 
Board observes that the evidence does not show, nor has the 
Veteran contended, that his current disability is related to the 
two in-service knee problems.  There is no indication in the 
Veteran's STRs that his two knee problems in service resulted in 
any residual disability.  Although the Veteran's STRs show 
numerous orthopedic complaints, there is no indication after the 
documented in-service knee complaints in 1982 and 1984 of any 
other knee complaints.  The Veteran's discharge examination 
showed clinically normal lower extremities, and no knee 
disabilities were noted.  Additionally, the Veteran's 
accompanying report of medical history showed a list of other 
joint problems such as the right shoulder, both elbows, and right 
hip, yet was silent as to any complaints regarding the knees. 

The Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).  
Thus, the lack of any objective evidence of arthritis for more 
than 10 years between the period of active service and his claim 
for service connection is itself evidence which tends to show 
that this disability did not have its onset in service or within 
the one year presumptive period.  In this regard, the Board finds 
it probative that the Veteran filed his initial claim for service 
connection in July 1987, the month after discharge from service; 
however, he did not claim any knee disorder at that time, but 
claimed disabilities for his right shoulder and bilateral elbows.  

The Board acknowledges the Veteran's assertion that 20 years of 
jumping in and out of trucks several times a day caused his 
degenerative joint disease of the bilateral knees.  The Board 
further acknowledges Dr. C.P.'s positive nexus opinion that the 
Veteran's current disability is related to his military service.  
However, the Board finds that Dr. C.P's positive opinion is 
outweighed by the VA examiner's negative opinion.  The VA 
examiner provided a thorough rationale; Dr. C.P. did not.  
Although Dr. C.P. indicated that he based his opinion on a review 
of the Veteran's current medical reports and treatment records, 
he did not provide any explanation for why he believed that the 
Veteran's military service led to the current degenerative joint 
disease.  The VA examiner provided a thorough rationale that took 
into account the Veteran's contentions and a review of the 
medical evidence.  Thus, the Board finds that the VA examiner's 
opinion is more probative than Dr. C.P.'s opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached); see also Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  

The Board also acknowledges that the November 1990 examination 
showed that the Veteran had chondropathia patellae of the left 
knee; however, there is no indication that the Veteran has this 
current disability, or had it at any time since he filed the 
current claim.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In other words, the evidence must show that the 
Veteran currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence reflective 
of chondropathia patellae of the left knee.  At no time since the 
Veteran filed his current claim for service connection has 
chondropathia patellae of the left knee been shown.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court 
held that, in the absence of proof of a present disability, there 
can be no valid claim).  See also McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (which stipulates that a service connection claim 
may be granted if a diagnosis of a chronic disability was made 
during the pendency of the appeal, even if the most recent 
medical evidence suggests that the disability resolved).  

The Board acknowledges the Veteran's belief that he has 
degenerative joint disease of the bilateral knees related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical education, 
training, and experience necessary to render competent medical 
opinion as to diagnosis of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for degenerative joint 
disease of the bilateral knees.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of the bilateral knees is denied.  See 
38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for degenerative joint disease 
of the bilateral knees is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


